 Case 3:17-cv-00183-CAB-BGS Document 838 Filed 12/23/20 PageID.40095 Page 1 of 2



 1 NICOLA A. PISANO, CA Bar No. 151282
     NicolaPisano@eversheds-sutherland.com
 2 JOSE L. PATIÑO, CA Bar No. 149568
 3   JosePatino@eversheds-sutherland.com
   JUSTIN E. GRAY, CA Bar No. 282452
 4    JustinGray@eversheds-sutherland.com
   SCOTT A. PENNER, CA Bar No. 253716
 5   ScottPenner@eversheds-sutherland.com
 6 EVERSHEDS     SUTHERLAND (US) LLP
   12255 EL CAMINO REAL, SUITE 100
 7 SAN DIEGO, CALIFORNIA 92130
   TELEPHONE:       858.252.6502
 8 FACSIMILE:       858.252.6503
 9 Attorneys for Defendants and Counter-Plaintiffs
   ESET, LLC and ESET, SPOL. S.R.O.
10
11                           UNITED STATES DISTRICT COURT
12                       SOUTHERN DISTRICT OF CALIFORNIA
13 FINJAN, INC.,                             Case No. 3:17-cv-0183-CAB-BGS
14              Plaintiff,                   MOTION FOR ISSUANCE OF LETTER
                                             OF REQUEST
15        v.
16 ESET, LLC, et al.,                        Judge:   Hon. Bernard G. Skomal
17           Defendants.
18
19
     AND RELATED COUNTERCLAIMS.
20
21
22
23
24
25
26
27
28


                                                                               17cv0183
 Case 3:17-cv-00183-CAB-BGS Document 838 Filed 12/23/20 PageID.40096 Page 2 of 2



 1        Pursuant to the December 16, 2020 Order Granting in Part and Denying in Part
 2 Motion for Additional Discovery and Issuance of Letter of Request, D.I. 836 (“Order”),
 3 Defendants ESET, spol. s.r.o. and ESET, LLC (collectively, “ESET”) make this
 4 application to the Court for issuance of a Letter of Request, in the form attached as
 5 Exhibit A.
 6        The Letter of Request has been modified from a prior version (D.I. 833-2) in
 7 accordance with the Order.      Specifically, the scope of the deposition topics and
 8 requested documents has been narrowed to those specific to U.S. Patent No. 7,975,305,
 9 and the length of the deposition has been limited to a maximum of two hours beyond the
10 presumptive seven-hour limit.
11        Because ESET has modified the Letter of Request to conform to the limitations in
12 the Order and has resubmitted it for approval by the Court within the allocated 10-day
13 period, ESET respectfully requests that the Court issue the corresponding Letter of
14 Request in the form attached as Exhibit A.
15 Dated: December 23, 2020               Respectfully submitted,
16                                        EVERSHEDS SUTHERLAND (US) LLP
17
18                                        /s/ Scott A. Penner
19                                        NICOLA A. PISANO, CA Bar No. 151282
                                              NicolaPisano@eversheds-sutherland.com
20                                        JOSE L. PATIÑO, CA Bar No. 149568
                                              JosePatino@eversheds-sutherland.com
21                                        JUSTIN E. GRAY, CA Bar No. 282452
22                                            JustinGray@eversheds-sutherland.com
                                          SCOTT A. PENNER, CA Bar No. 253716
23                                            ScottPenner@eversheds-sutherland.com
                                          12255 EL CAMINO REAL, SUITE 100
24                                        SAN DIEGO, CALIFORNIA 92130
                                          TELEPHONE:          858.252.6502
25                                        FACSIMILE:          858.252.6503
26                                        Attorneys for Defendants and Counter-Plaintiffs
27                                        ESET, LLC and ESET, SPOL. S.R.O.

28

                                            1                                   17cv0183
